DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 04/26/2021, has been received, reconsidered, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 04/26/2021, with respect to claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the claims rejections. Accordingly, the rejections of claims 1-4 and 7-14 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “determining a presence of a control mark in the image data in response to receiving a flag associated with the instruction data, wherein the flag indicates a digital front end is to determine the presence of the control mark.”
It follows that claims 2-6 are then inherently allowable for depending on allowable base claim 1.
Referring to claims 7 and 12, the same reasons for allowance provided for claim 1 are applicable herein.
It follows that claims 8-11 and 13-15 are then inherently allowable for depending on allowable base claims 7 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675